I would agree with the majority, but for a different reason. The officers may have partially entered the home to arrest Defendant. Had the officers accomplished the arrest within the home, any illegal contraband in plain view would have been subject to confiscation. The fact, as testified to, is that the major portion of the struggle and arrest took place outside the home.
At the suppression hearing, the officers did not provide any reason to believe that someone remained in the home; however, they stated that they believed someone was present when they re-entered. Therefore, although there may have been probable cause to get a search warrant, there were no exigent circumstances to warrant re-entry into the home without a search warrant.